To Whom It May Concern: Westcor Land Title Insurance Company was engaged by Bayview Fund Management LLC as diligence agent to order and review title reports for a population of 930 mortgage loans.Said title reports were obtained and reviewed between November of 2014 and April of 2016.With respect to these 930 mortgage loans: 1. As set forth in the title reports, the subject mortgage is recorded in the appropriate recording jurisdiction. 2. As set forth in the title reports, the subject mortgage is in 1st lien position, with the exception of: a. 121 mortgage loans for which a clean title policy was issued which did not take exception to the prior liens/judgments. b. 26 mortgage loans for which potentially superior post origination liens/judgments were found of record.For those mortgage loans, the total amount of such potentially superior post origination liens/judgments is $81,317.35. c. 11 mortgage loans for which a clean title policy was issued which did not take exception to the prior liens/judgments, but a potentially superior post origination lien/judgment was found of record.For those mortgage loans, the total amount of such potentially superior post origination lien/judgment is $28,247.14. d. 13 mortgage loans for which prior liens/judgments were found of record. e. 2 mortgage loans for which prior liens/judgments and potentially superior post origination liens/judgments were found of record.For those mortgage loans, the total amount of such potentially superior post origination liens/judgments is $879.27. f. 1 mortgage loan for which a prior lien/judgment was found of record.However, the statute of limitations has expired for said judgment. Thank You, Westcor Land Title Insurance Company 2016-RN1_ID State Lien Position Judgments Before Target Total Judgment before Lien? Superlien State? HOA Superlien? HOA Amount? Muni Lien? Muni Amount TPOL Reviewed Y/N? Exception to Issues Ahead of Lien or Prior Mortgage? xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx AR 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx CT 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx CT 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx CT 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx CT 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx GA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx ID 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG Y - 1 thru 9 xxxxxxx Yes No Y - 10,11 xxxxxxx Yes No xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IN 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx IA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MD 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MD 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx MA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MO 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx MO 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NE 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NM 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NM 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NY 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OR 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx PA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx UT 1st MTG Y - 1 thru 2 xxxxxxx No No xxxxxxx Yes No xxxxxxx UT 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx WI 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 2nd MTG No xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx IN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx LA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx LA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx MA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NY 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NY 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG No xxxxxxx Yes Y - 1,2 No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx LA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MA 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NY 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG None Reported xxxxxxx No xxxxxxx xxxxxxx IN 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx CO 2nd MTG No xxxxxxx Yes No Y - 1,2 xxxxxxx Yes No xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx KS 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MD 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx KS 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx AZ 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx TN 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx KS 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MO 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No Y - 5,6,7,8,9 xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx WA 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx MO 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AZ 2nd MTG No xxxxxxx No Y - 7,8 xxxxxxx Yes Yes xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TN 2nd MTG No xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx KY 1st MTG None Reported xxxxxxx No xxxxxxx xxxxxxx MO 1st MTG No xxxxxxx No Y - 1 xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx MI 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes Yes xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx ME 1st MTG No xxxxxxx No Y - 1 xxxxxxx xxxxxxx FL 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes Yes xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CT 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG No xxxxxxx Yes No Y - 1,2 xxxxxxx xxxxxxx KY 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AZ 1st MTG No xxxxxxx No Y - 6 xxxxxxx xxxxxxx TX 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx OH 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes Yes (Cleared by SOL Expiry) xxxxxxx GA 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx NY 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx OH 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx MO 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 2nd MTG Y - 1 thru 2 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MO 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No Y - 1 xxxxxxx xxxxxxx KS 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WV 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx LA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx SC 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx MA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx FL 2nd MTG No xxxxxxx Yes No No xxxxxxx Yes Yes xxxxxxx MO 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SD 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx IN 1st MTG Y - 1 thru 8 xxxxxxx No Y - 9,10,11,12,13 xxxxxxx Yes No xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx TN 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No xxxxxxx xxxxxxx IN 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx TX 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx CA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MD 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MD 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx MO 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx WI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx AZ 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx KY 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 4th MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx AL 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx IN 1st MTG No xxxxxxx No Y - 1,2 xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx GA 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx CA 6th MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG Y - 1 xxxxxxx No Y - 2 xxxxxxx Yes No xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AZ 1st MTG No xxxxxxx No Y - 1,3 xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx CA 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx SC 2nd MTG No xxxxxxx No No xxxxxxx Yes Yes xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx TX 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx SC 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx WA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG No xxxxxxx Yes No Y - 1 xxxxxxx xxxxxxx UT 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TX 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx KY 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx PA 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx SC 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 2nd MTG No xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WV 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NM 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx AZ 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx CA 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG Y - 1 xxxxxxx No Y - 5 xxxxxxx Yes No xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx AL 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx ID 3rd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx OH 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes Yes xxxxxxx GA 2nd MTG Y - 1 thru 2 xxxxxxx No No xxxxxxx Yes No xxxxxxx WV 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MD 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx LA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CO 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WV 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx DE 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx DE 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NV 1st MTG No xxxxxxx Yes No Y - 6,11 xxxxxxx xxxxxxx MI 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WV 1st MTG Y - 1 thru 2 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx PA 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NV 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx AZ 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TX 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx UT 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 4th MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx AZ 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx NY 4th MTG None Reported xxxxxxx Yes No No xxxxxxx Yes Yes xxxxxxx KS 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TX 3rd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx KS 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OR 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IN 3rd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx UT 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx MO 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TX 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG Y - 1 thru 4 xxxxxxx No No xxxxxxx Yes No xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx AL 2nd MTG No xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx VA 1st MTG No xxxxxxx No xxxxxxx xxxxxxx GA 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes Yes xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OR 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx CT 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NJ 2nd MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TX 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx KY 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx FL 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes Yes xxxxxxx VA 1st MTG Y - 1 thru 3 xxxxxxx No xxxxxxx Yes No xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MT 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IN 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NV 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx WV 2nd MTG No xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx TX 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx GA 2nd MTG No xxxxxxx No Y - 1,2 xxxxxxx Yes Yes xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WA 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx CO 1st MTG No xxxxxxx Yes No Y - 1 xxxxxxx xxxxxxx KY 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx AZ 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CT 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx TN 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OR 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CO 2nd MTG No xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TX 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 2nd MTG No xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx FL 1st MTG No xxxxxxx Yes Y - 1 $- No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG No xxxxxxx Yes No Y - 3,9 xxxxxxx xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NY 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OR 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx UT 3rd MTG Y - 1 thru 2 xxxxxxx No No xxxxxxx Yes No xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WI 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx MD 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No Y - 1 xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NM 3rd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WV 2nd MTG No xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx CO 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx TX 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No xxxxxxx xxxxxxx GA 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx AL 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TX 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AZ 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx KS 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx KS 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 2nd MTG No xxxxxxx No No xxxxxxx Yes Yes xxxxxxx TN 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes Yes xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NV 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MD 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx TX 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx TX 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MO 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx FL 3rd MTG No xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No Y - 1 xxxxxxx xxxxxxx KS 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG Y - 1 xxxxxxx No Y - 2 xxxxxxx Yes No xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx KS 1st MTG Y - 1 xxxxxxx No xxxxxxx Yes No xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx UT 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG Y - 1 thru 3 xxxxxxx No No xxxxxxx Yes No xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx KY 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx VA 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CO 2nd MTG No xxxxxxx Yes No No xxxxxxx Yes Yes xxxxxxx WI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx FL 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx WA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx TX 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx MI 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NJ 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NJ 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx WI 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG Y - 1 thru 4 xxxxxxx No No xxxxxxx Yes No xxxxxxx FL 1st MTG No xxxxxxx Yes Y - 4 $- No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG Y - 1 thru 2 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx MA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx DE 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WI 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes Yes xxxxxxx LA 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx WV 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx UT 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx LA 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx CA 1st MTG Y - 1 thru 2 xxxxxxx No Y - 5 xxxxxxx Yes No xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 4th MTG No xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AL 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx LA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx GA 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx MS 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MO 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TX 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NY 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx KS 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OK 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NY 2nd MTG No xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx FL 1st MTG No xxxxxxx Yes Y - 1,2,3 No xxxxxxx xxxxxxx MO 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx TN 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx TX 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx LA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx GA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx IL 1st MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx TX 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CO 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MO 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx AL 1st MTG No xxxxxxx Yes No Y - 1 xxxxxxx xxxxxxx FL 2nd MTG No xxxxxxx Yes Y - 1,2 No xxxxxxx Yes No xxxxxxx LA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx AL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx TX 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG Y - 1 thru 2 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG Y - 1 thru 2 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx OK 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx LA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CT 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MD 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MO 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx UT 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CO 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NE 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG Y - 1 thru 2 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NE 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 2nd MTG No xxxxxxx Yes No Y - 1,2,3 xxxxxxx Yes No xxxxxxx WI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx PA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx TN 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MS 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx ID 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TX 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx WI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx MO 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AZ 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx KS 3rd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx LA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx MI 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx WI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MD 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 2nd MTG Y - 1 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx AL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx DE 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx MA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx WI 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx DE 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx PA 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TX 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VA 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes No xxxxxxx NJ 1st MTG No xxxxxxx Yes No Y - 1 xxxxxxx xxxxxxx VA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx MO 1st MTG No xxxxxxx No Y - 6,7,9 xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MS 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx DE 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VT 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes No Y - 1 xxxxxxx xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CA 1st MTG Y - 1 thru 2 xxxxxxx No Y - 3 xxxxxxx Yes No xxxxxxx MD 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx OH 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG Y - 1 thru 7 xxxxxxx No No xxxxxxx Yes No xxxxxxx MD 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx SC 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MD 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx GA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx DE 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx MO 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No Y - 1 xxxxxxx xxxxxxx NY 6th MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx CA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NJ 1st MTG No xxxxxxx Yes No Y - 1,2 xxxxxxx xxxxxxx MD 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WV 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CA 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx IL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CT 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MD 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx TN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MO 2nd MTG No xxxxxxx No No xxxxxxx Yes No xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MD 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MD 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx MN 2nd MTG None Reported xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx SC 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx MD 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx VA 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx VT 2nd MTG None Reported xxxxxxx No No xxxxxxx Yes Yes xxxxxxx VT 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx GA 2nd MTG Y - 1 xxxxxxx No No xxxxxxx Yes No xxxxxxx FL 1st MTG Y - 1 xxxxxxx Yes No Y - 2,9 xxxxxxx Yes No xxxxxxx MD 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG No xxxxxxx Yes Y - 1 No xxxxxxx xxxxxxx MA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx CA 1st MTG No xxxxxxx No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IL 1st MTG No xxxxxxx Yes No Y - 1 xxxxxxx xxxxxxx NV 1st MTG No xxxxxxx Yes No No xxxxxxx xxxxxxx AZ 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG Y - 1 thru 3 xxxxxxx Yes No No xxxxxxx Yes No xxxxxxx NJ 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx FL 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx IN 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx WA 1st MTG None Reported xxxxxxx Yes No No xxxxxxx xxxxxxx MI 1st MTG None Reported xxxxxxx No No xxxxxxx xxxxxxx CO 1st MTG None Reported xxxxxxx Yes No No xxxxxxx
